Citation Nr: 0626287	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, to include as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran was scheduled to testify at a hearing at the RO 
before a Member of the Board in June 2006, but failed to 
appear for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for a chronic skin 
disorder that he asserts had its onset as a result of 
service.  He was examined by VA in August 2002 in order to 
determine if his current skin abnormality is the result of 
service.  At that time, the veteran's claims folder was not 
available for review by the examiner.  While the examiner, 
who diagnosed the veteran as having eczema, noted that this 
disorder is not the result of exposure to Agent Orange, he 
was not able to or did not comment on whether the current 
abnormality may be related to the complaints of skin 
abnormality noted in the service medical records.  It is 
believed that an additional medical opinion is necessary.  

Additionally, the appellant is instructed that he should 
submit any evidence of medical treatment that he has had over 
the years.  He has contended that he has had skin pathology 
for many years.  Evidence showing treatment for continuing 
symptoms would be probative as to chronicity.

While the case is in remand status, notice sufficient to 
comply with the guidance of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) can be provided.

Accordingly, the case is REMANDED for the following actions:

1.  Appellant should be provided notice as 
required by Dingess, supra.  Appellant is 
also instructed to identify any medical 
treatment that he had since service for 
treatment of the skin disorder.  If such 
treatment is identified, appellant and RO 
should attempt to obtain records of any 
medical treatment that are not on file.  
If there has been no treatment, no search 
is indicated.  If a search is indicated, 
but unsuccessful, documentation of the 
attempts made should be associated with 
the claims folder.

2.  Thereafter, and whether or not records 
are obtained, the RO should arrange for 
the veteran's claims file to be submitted 
for a medical opinion regarding whether 
the veteran's current disability is 
related to the complaints noted in the 
service medical records.  The claims 
folder must be made available for review 
in connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


